Citation Nr: 1610349	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for sleep apnea and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from January 1959 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In February 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

By the decision below, the previously denied claims for service connection for hearing loss and sleep apnea are reopened.  The issues of entitlement to service connection for hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision of May 1987, the RO denied the claim of service connection for hearing loss due to lack of a current disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

2.  In a decision of May 1987, the RO denied the claim of service connection for sleep apnea on the basis that sleep apnea existed prior to service and any increase in the condition was considered to be the normal progression of the disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

3.  The additional evidence since the RO's decision in May 1987 is not redundant or cumulative of evidence previously considered and it relates to an unestablished fact necessary to substantiate the claims for service connection for hearing loss and sleep apnea.

4.  Sleep apnea was incurred during active military service.


CONCLUSIONS OF LAW

1.  The May 1987 RO decision, which denied the Veteran's claims of service connection for hearing loss and sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a decision of May 1987, the RO denied the claims of service connection for hearing loss, due to lack of a current disability, and sleep apnea, on the basis that it existed prior to service and any increase in the condition was considered to be the normal progression of the disability.  The Veteran was notified of the decision and of his appellate rights but he did not appeal.  Because the decision was not appealed, and because new and material evidence was not received within a year of the decision, the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence of record at the time of the May 1987 rating decision included the Veteran's service treatment records, post-service treatment records, and a VA examination report.

As to hearing loss, the evidence added to the record since the May 1987 denial includes a November 2013 VA audiological examination report, which shows that the Veteran has a current hearing loss disability for VA purposes.

As to sleep apnea, the evidence added to the record since the May 1987 denial includes the Veteran's contention that symptoms of sleep apnea began in service.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to previously unestablished elements of entitlement to service connection for hearing loss, namely a current disability, and sleep apnea, namely evidence that the disability did not preexist service, but was incurred in service.  This is particularly so when the credibility of the Veteran's statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claims is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims addressed further in below.

Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he contends had its onset during active military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  Id.  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).

The Veteran was afforded medical examinations as a cadet in July 1957 and upon entrance to active military service in January 1959.  Both examination reports are silent as to any complaints, diagnoses, or history of sleep apnea.  In May 1984, the Veteran was referred for a sleep study after he reported difficulty sleeping.  See  VA treatment record ( May 8, 1984).  A July 1984 sleep study confirmed the diagnosis of sleep apnea and shows that the Veteran gave a history of snoring and apnea symptoms.  See  Sleep Study (July 19, 1984).  In May 1985, the Veteran underwent uvulopalatopharyngoplasty to correct his sleep apnea.  Followup reports show that he experienced some improvement; however, he was advised to seek additional treatment, to include revision of the uvulopalatopharyngoplasty and a different CPAP mask.  An April 1986 followup report shows that the likely etiology is deviated nasal septum (recurrent after April 18, 1971, septoplasty and a hypopharyngeal source.  See  VA treatment record (April 14, 1986).

After separation from service, the Veteran underwent VA examination in April 1987.  The report shows that the Veteran denied trouble sleeping following the May 1985 uvulopalatopharyngoplasty.

Recent VA treatment records show that the Veteran has a current diagnosis of sleep apnea.  See, e.g., VA treatment records (June 26, 2013).

Here, although the Veteran reported a history of snoring and gasping for air in July 1984, both of his entrance examinations detected no abnormalities related to sleep apnea.  The Board finds that sleep apnea was not noted at entrance to service.  See Crowe, 7 Vet. App. at 240.

Accordingly, the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government may rebut the presumption of soundness with (1) clear and unmistakable evidence that sleep apnea preexisted service; and (2) clear and unmistakable evidence that sleep apnea was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Here, the only evidence that sleep apnea preexisted service is the Veteran's reported history of snoring and apnea symptoms.  Accordingly, the Board finds that the presumption of soundness is not rebutted, and thus the Veteran did not have sleep apnea upon entry into military service.  

As the record reflects sleep apnea was first diagnosed during the Veteran's active duty military service and he has a current diagnosis of sleep apnea, the Board finds that, after resolving any benefit of the doubt in favor of the Veteran, sleep apnea was incurred in service.  It follows that entitlement to service connection for sleep apnea is warranted.


ORDER

The claim of entitlement to service connection for hearing loss is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.


REMAND

As the Board has reopened the previously denied hearing loss claim upon a finding that new and material evidence has been received, the Board must remand the claim so that the RO may adjudicate the merits of the service connection claim in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran relates his current hearing loss and tinnitus to exposure to loud noise as an aviation navigator in service.

Upon entrance to service, the Veteran's hearing was within normal limits.  Annual physical examination reports in February 1971, January 1975, January 1976, and December 1979 show that the Veteran's left ear hearing impairment met the criteria for a disability for VA purposes, because at least one auditory threshold was 40 decibels or greater.  See 38 C.F.R. § 3.385 (2015).  Additionally, the February 1971 annual physical examination report shows that the Veteran had some right ear hearing loss as several auditory thresholds were between 20 and 25 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Post service treatment records show that the Veteran's hearing was within normal limits in March 1987.  However, a November 2013 VA audiological examination shows that the Veteran has tinnitus and a bilateral hearing loss disability for VA purposes.  The examiner opined that an otolaryngologist must address the nature of the Veteran's hearing loss and tinnitus as he suffered a perforated eardrum in service (August 7, 1977) and has a history of pressure equalizer tubes.  The examiner noted that ear disease and trauma cannot be ruled out as the etiology of the Veteran's hearing loss.

Accordingly, upon remand, the Veteran is to undergo VA examination by an otolaryngologist to determine the nature and etiology of his current  hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all identified medical reports, not already of record, including VA treatment reports and any progress notes from March 2013 to present.  For any private medical reports identified, request from the Veteran any authorization needed to obtain such records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an otolaryngologist.

The otolaryngologist must review the entire claims file.

The otolaryngologist is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss and/or tinnitus are related to the Veteran's active service.  

The otolaryngologist is to address the annual physical examinations that show hearing loss (February 1971, January 1975, January 1976, and December 1979) as well as the November 2013 VA examiner's opinion that ear disease and trauma cannot be ruled out as the etiology of the Veteran's hearing loss.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


